Citation Nr: 0901192	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  98-00 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of lead, 
carbon tetrachloride poisoning and other toxic exposure, to 
include chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	Terence P. Gilroy, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from February 1973 to June 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The veteran testified at a videoconference hearing before a 
Veterans Law Judge of the Board in August 2002.  The veteran 
was informed in August 2006 that the Veterans Law Judge that 
presided over his videoconference hearing was no longer 
employed by the Board and, so, he had a right to another 
hearing conducted by a Veterans Law Judge who will ultimately 
decide his appeal.  The veteran responded that he did not 
desire another hearing.

The Board requested that an independent medical expert 
provide a medical opinion on an unresolved and complex 
medical matter in the case.  In January 2005 the Board 
received the requested independent medical expert opinion and 
a copy of the opinion was provided to the veteran in April 
2005.  The copy was returned as undeliverable.  

In an October 2006 decision, the Board denied the claim for 
service connection for residuals of lead, carbon 
tetrachloride poisoning and other toxic exposure, to include 
chronic fatigue syndrome.  A timely appeal of that decision 
was again filed to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the appellant's 
attorney filed a joint motion for remand, requesting that the 
Court vacate the Board's October 2006 decision and remand the 
issue on appeal.  In May 2008, the Court granted the joint 
motion, vacated the Board's October 2006 decision, and 
remanded the case to the Board for compliance with directives 
that were specified by the Court. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2008, the Court granted the joint motion, vacated the 
Board's October 2006 decision, and remanded the case to the 
Board so that the appellant and the appellant's 
representative could be provided a copy of the Independent 
Medical Opinion obtained in January 2005 pursuant to 
38 C.F.R. § 20.903 (2008).  The RO/AMC should send a copy of 
the January 2005 Independent Medical Opinion to the appellant 
and the appellant's representative.  The Board notes that it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993) 
(The burden is on the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him).

Subsequent to the Joint Motion for Remand, the appellant and 
his representative submitted additional medical evidence in 
support of the appellant's claim and requested that the RO 
consider the evidence and readjudicate the claim.  Under 
these circumstances, the Board will remand this matter to the 
RO/AMC for consideration of the pertinent evidence and for 
issuance of a supplemental statement of the case reflecting 
such consideration.  See 38 C.F.R. § 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Send a copy of the January 2005 
Independent Medical Opinion to the 
appellant and the appellant's 
representative. 

2.  Readjudicate the issue of 
entitlement to service connection for 
residuals of lead, carbon tetrachloride 
poisoning and other toxic exposure, to 
include chronic fatigue syndrome.  If 
the claim remains denied, furnish the 
veteran with an appropriate 
supplemental statement of the case and 
give the veteran an opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




